Order in so far as it denies motion to make the complaint more definite and certain and that certain matters be struck out as irrelevant and redundant reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of providing that plaintiff be directed to serve, within twenty days, an amended complaint, omitting therefrom all irrelevant and redundant matter and making it more definite and certain. “ The court should not be compelled to wade through a mass of verbiage and superfluous matter in order to pick out an allegation here and there, which, pieced together * * *, will state a cause of action.” (Isaacs v. Washougal Clothing Co., Inc., 233 App. Div. 568, 572.) This is a simple action to recover commissions for bringing about the exchange of real property, and the allegations of the complaint should be limited to “ a plain and concise statement of the material facts * * (Civ. Prac. Act, § 241; Isaacs v. Salomon, 159 App. Div. 675.) By stipulation the second cause of action is abandoned and it is, therefore, unnecessary to direct plaintiff to state and number separately the causes of action. In so far as the order denies that relief, it is affirmed. In so far as it denies the motion to dismiss the complaint for insufficiency, the order is also affirmed. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.